PER CURIAM:
Appellant, Ulysses Curtis Smith, was convicted of first degree robbery in the Circuit Court of Jackson County, Missouri, and his punishment was assessed at imprisonment for a term of eight years. An appeal was perfected to this Court.
Appellant’s sole point on appeal is that he “was denied that effective assistance of counsel learned in the law guaranteed by Article I, Sections 10 and 18(a) of the Missouri Constitution of 1945, V.A.M.S., and the Sixth and Fourteenth Amendments of the United States Constitution.”
The following language from State v. Cluck, Mo.Sup., 451 S.W.2d 103, at 106 and 107 is appropriate here:
“Appellant was represented by [retained] counsel at trial and is represented by different counsel on appeal. Appellant’s present counsel has raised on appeal the contention of ineffective assistance of counsel at trial. This is proper. ‘His role as advocate requires that he support his client’s appeal to the best of his ability.’ Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493. However, we decline to review this contention on direct appeal because the record does not sufficiently develop facts essential to a meaningful review.
“If appellant believes he was deprived of , effective assistance of counsel at trial, he may file a motion to vacate sentence under S.Ct. Rule 27.26, V.A.M.R. An evidentiary hearing may then be held and a full disclosure of all the facts may be had.”
The judgment is affirmed.